Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 7 and 14
b.	Pending: 1-17, 19-21
	Claims 1, 7 and 14 have been amended. Claim 18 has been canceled and claim 21 has been added.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 20120120752) in view of Wanlass (US 5020028).


Regarding independent claim 1, Widjaja discloses a device (Figs. 45-58), comprising: 
a plurality of memory cells (Fig. 58 shows plurality of memory cells); 
a word line coupled to the plurality of memory cells (Figs. 45, 58 and [0239] shows plurality of word lines as for example: word line #1 connected to 72 and  word line #2 connected to 76, each connected to plurality of memory cells); 
a word line driver circuit coupled to the word line (Fig. 58 and [0249] shows multiplexers 46 that may determine the bias applied to the word line and/or bit line terminals acting as word line driver circuit); and 
a phase driver circuit (Fig. 58 shows blocks 40 and 44 together forming phase driver circuit) configured to: 
selectively supply a first voltage to the word line driver circuit in a refresh operation mode such that the word line driver circuit activates the word line with the first voltage in the refresh operation mode (Fig. 58 and [0249] describes that control signal 42 may be the output of a refresh circuitry 44); or
selectively supply a second voltage higher than the first voltage to the word line driver circuit in another operation mode other than the refresh operation mode such that the word line driver circuit activates the word line with the second voltage in the other operation mode (Fig. 58 and [0249] describes that the word lines and bit lines receive individual voltage biases from Address Decoder Voltage Generator 40 depending on different operating modes), wherein the first voltage is positive (Fig. 50 last row shows refresh via Port  #1 and Port  #2, where WL1 72 and WL2 76 are at +ve 1.2 voltage).
Widjaja is silent about a second voltage higher than the first voltage,
However, Wanlass teaches a second voltage higher than the first voltage (Claim 15 recites means for setting a word line to a cell to a maximum positive supply voltage during a read or write operation, to approximately half of the supply during a refresh operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Wanlass to Widjaja such that a second voltage higher than the first voltage in order to provide operation of the cell, in the refresh and read-write modes, controlled by a different level of a control or word line voltage applied to the control terminals of the two lower-gain transistors as taught by Wanlass (col:2; line:52-65).

Regarding independent claim 7, Widjaja discloses a system (Figs. 45-58), comprising: 
a plurality of memory cells (Fig. 58 shows plurality of memory cells); 
a phase driver circuit (Fig. 58 shows blocks 40 and 44 together forming phase driver circuit) configured to: 
selectively supply a first voltage to a word line driver circuit (Fig. 58 and [0249] shows multiplexers 46 that may determine the bias applied to the word line and/or bit line terminals acting as word line driver circuit) configured to couple to a word line (Figs. 45, 58 and [0239] shows plurality of word lines as for example: word line #1 connected to 72 and  word line #2 connected to 76, each connected to plurality of memory cells) configured to couple to the plurality of memory cells during a refresh operation for at least one memory cell of the plurality of memory cells, such that the word line driver circuit activates the word line with the first voltage during the refresh operation (Fig. 58 and [0249] describes that control signal 42 may be the output of a refresh circuitry 44. Multiplexers 46 choose whether the word lines and bit lines receive individual voltage biases from Address Decoder Voltage Generator 40 depending on different operating modes or refresh voltage biases); or
selectively supply a second voltage higher than the first voltage to the word line driver circuit during another operation other than the refresh operation, such that the word line driver circuit activates the word line with the second voltage during the other operation (Fig. 58 and [0249] describes that the word lines and bit lines receive individual voltage biases from Address Decoder Voltage Generator 40 depending on different operating modes), wherein the first voltage is positive (Fig. 50 last row shows refresh via Port  #1 and Port  #2, where WL1 72 and WL2 76 are at +ve 1.2 voltage).
Widjaja is silent about a second voltage higher than the first voltage,
However, Wanlass teaches a second voltage higher than the first voltage (Claim 15 recites means for setting a word line to a cell to a maximum positive supply voltage during a read or write operation, to approximately half of the supply during a refresh operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Wanlass to Widjaja such that a second voltage higher than the first voltage in order to provide operation of the cell, in the refresh and read-write modes, controlled by a different level of a control or word line voltage applied to the control terminals of the two lower-gain transistors as taught by Wanlass (col:2; line:52-65).

Regarding claim 8, Widjaja and Wanlass together disclose all the elements of claim 7 as above and through Widjaja further the refresh operation corresponds to refreshing data presently stored in at least one memory cell of the plurality of memory cells (Fig. 58 and [0249]).

Regarding claim 9, Widjaja and Wanlass together disclose all the elements of claim 7 as above and through Widjaja further the other operation corresponds to writing new data into at least one memory cell of the plurality of memory cells ([0253]-[0254] describes writing data as other operation).

Regarding claim 10, Widjaja and Wanlass together disclose all the elements of claim 7 as above and through Widjaja further a voltage selector circuit configured to output the first voltage or the second voltage (Fig. 58 and [0249] describes multiplexer circuit to choose between two voltages).

Regarding claim 13, Widjaja and Wanlass together disclose all the elements of claim 7 as above and through Widjaja further an additional word line driver circuit configured to receive the first voltage or the second voltage via the phase driver circuit, wherein the additional word line driver circuit is configured to provide the first voltage or the second voltage to an additional word line associated with a respective portion of the plurality of memory cells (Fig. 58 shows multiple word line drivers and multiple word lines WLs).

Regarding independent claim 14, Widjaja discloses a method (Figs. 45-158), comprising: 
supplying, via circuitry (Fig. 58 shows circuit blocks 40, 44, 46 etc.), a first voltage to a word line driver circuit (Fig. 58 and [0249] shows multiplexers 46 that may determine the bias applied to the word line and/or bit line terminals acting as word line driver circuit) in response to operating in a refresh operation mode ([0249] describes that control signal 42 may be the output of a refresh circuitry 44), wherein the word line driver circuit is configured to couple to a word line configured to couple to a plurality of memory cells, such that the word line driver circuit activates the word line with the first voltage during the refresh operation mode (Figs. 45, 58 and [0239] shows plurality of word lines as for example: word line #1 connected to 72 and  word line #2 connected to 76, each connected to plurality of memory cells); and
supplying, via the circuitry, a second voltage higher than the first voltage to the word line driver circuit in response to operating in an additional operation mode other than the refresh operation mode, such that the word line driver circuit activates the word line with the second voltage during the additional operation mode (Fig. 58 and [0249] describes that the word lines and bit lines receive individual voltage biases from Address Decoder Voltage Generator 40 depending on different operating modes), wherein the first voltage is positive (Fig. 50 last row shows refresh via Port  #1 and Port  #2, where WL1 72 and WL2 76 are at +ve 1.2 voltage).
Widjaja is silent about a second voltage higher than the first voltage,
However, Wanlass teaches a second voltage higher than the first voltage (Claim 15 recites means for setting a word line to a cell to a maximum positive supply voltage during a read or write operation, to approximately half of the supply during a refresh operation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Wanlass to Widjaja such that a second voltage higher than the first voltage in order to provide operation of the cell, in the refresh and read-write modes, controlled by a different level of a control or word line voltage applied to the control terminals of the two lower-gain transistors as taught by Wanlass (col:2; line:52-65).

Regarding claim 19, Widjaja and Wanlass together disclose all the elements of claim 14 as above and through Widjaja further the additional voltage corresponds to writing new data in at least one of the plurality of memory cells ([0253]-[0254] describes writing data as other operation).

Claims 2-5, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 20120120752) in view of Widjaja (US 5020028) and JP 5343544 B2 herein referred as 544.

Regarding claim 2, Widjaja and Wanlass together disclose all the elements of claim 1 as above and through 544 further the phase driver circuit (Fig. 4 shows high level controller HLVLCTL. Further VPP generation unit 24, VII generator 26 and VNN generator 28 as shown in Fig. 1 together with HLVLCTL as shown in Fig. 4 are part of “phase driver circuit) comprises: an internal voltage node (Fig. 4 for example shows node HLVL0 connected to MWLDRV) coupled to the word line driver circuit (MWLDRV; Fig. 4); 
a first switch coupled between a first voltage node supplied with the first voltage and the internal voltage node (FIG. 4 shows that high level control unit HLVLCTL includes a switching control circuit SWCTL, a power supply switching circuit PWRSW); and 
a second switch coupled between a second voltage node supplied with the second voltage and the internal voltage node (Fig. 5 shows in detail the switching mechanism between VPP or VII and VNN) .
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the phase driver circuit comprises: an internal voltage node coupled to the word line driver circuit; a first switch coupled between a first voltage node supplied with the first voltage and the internal voltage node; and a second switch coupled between a second voltage node supplied with the second voltage and the internal voltage node in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 3, Widjaja, Wanlass and 544 together disclose all the elements of claim 2 as above and through 544 further the first switch is configured to supply the first voltage via the first voltage node to the internal voltage node, and wherein the second switch is configured to supply the second voltage via the second voltage node to the internal voltage node (Figs. 4-5 shows the desired connectivity).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the first switch is configured to supply the first voltage via the first voltage node to the internal voltage node, and wherein the second switch is configured to supply the second voltage via the second voltage node to the internal voltage node in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 4, Widjaja, Wanlass and 544 together disclose all the elements of claim 3 as above and through 544 further the first switch is in an on-state and the second switch is in an off-state during the refresh operation mode (Fig. 11 and corresponding section of the specification describes that switching control circuit SWCTL activates the high level setting signal VPP0X to the low level (VSS) in synchronization with the setting signal VPPSET0Z (pulse signal). The switching control circuit SWCTL deactivates the high level setting signal VPP0X to the high level (VPP) in synchronization with the setting signal VIISET0Z (pulse signal). The setting signals VPPSET0Z and VIISET0Z are generated in the row control unit RCTL. The setting signal VPPSET0Z is generated when any one of the sub word lines WL of the row block RBLK0 is activated. That is, the setting signal VPPSET0Z is generated in synchronization with the refresh signal REFZ corresponding to the row block RBLK0 and the active signal ACTV corresponding to the row block RBLK0. The setting signal VIISET0Z is generated in synchronization with the refresh signal REFZ when the switching block signal VIIBLK indicates the row block RBLK0 while the row block RBLK0 is inactive).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the first switch is in an on-state and the second switch is in an off-state during the refresh operation mode in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 5, Widjaja, Wanlass and 544 together disclose all the elements of claim 2 as above and through 544 further the refresh operation mode is initiated based on a refresh input signal provided to the first switch (Fig. 11 and corresponding section of the specification describes refresh signal REFZ).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the refresh operation mode is initiated based on a refresh input signal provided to the first switch in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 11, Widjaja and Wanlass together disclose all the elements of claim 10 as above and through 544 further the voltage selector circuit is configured to output the first voltage based on a refresh input signal and output the second voltage based on an inverse of the refresh input signal (Specification describes that refresh control unit 16 outputs the refresh signal REFZ in synchronization with the refresh signal REF and updates the refresh address signal REFAD. The refresh address signal REFAD is a row address signal. When receiving the self-refresh start signal SELFS, the refresh control unit 16 switches the operation mode of the semiconductor memory MEM from the normal operation mode to the self-refresh mode. During the self-refresh mode, the refresh control unit 16 outputs a refresh signal REFZ at a predetermined cycle, and updates the refresh address signal REFAD and the switching block signal VIIBLK in synchronization with the refresh signal REFZ. The self-refresh mode is a kind of standby mode. In the standby state, the semiconductor memory MEM prohibits acceptance of external commands and periodically executes only a self-refresh operation. Furthermore, the refresh control unit 16 switches the operation mode of the semiconductor memory MEM from the self-refresh mode to the normal operation mode when receiving the self-refresh end signal SELFE. During the normal operation mode, the refresh signal REFZ and the refresh address signal REFAD are generated based only on the refresh signal REF. Using inverse of a signal as a second input is an obvious variation and commonly used in this technology).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the voltage selector circuit is configured to output the first voltage based on a refresh input signal and output the second voltage based on an inverse of the refresh input signal in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 15, Widjaja and Wanlass together disclose all the elements of claim 14 as above and through 544 further operating in the refresh operation mode comprises receiving a first input signal configured to cause a first switch to close, wherein the first switch is configured to couple a first voltage source to a phase driver circuit, and wherein the first voltage source is configured to provide the first voltage (Specification describes that switching control circuit SWCTL activates the high level setting signal VPP0X to the low level (VSS) in synchronization with the setting signal VPPSET0Z (pulse signal). The switching control circuit SWCTL deactivates the high level setting signal VPP0X to the high level (VPP) in synchronization with the setting signal VIISET0Z (pulse signal)).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that further operating in the refresh operation mode comprises receiving a first input signal configured to cause a first switch to close, wherein the first switch is configured to couple a first voltage source to a phase driver circuit, and wherein the first voltage source is configured to provide the first voltage in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 16, Widjaja, Wanlass and 544 together disclose all the elements of claim 15 as above and through 544 further operating in the refresh operation mode comprises receiving a second input signal configured to cause a second switch to close, wherein the second switch is configured to couple a second voltage source to the phase driver circuit, and wherein the second voltage source is configured to provide the second voltage (Specification describes that power supply switching circuit PWRSW supplies the boosted voltage VPP to the high level voltage line HLVL0 when the high level setting signal VPP0X is at the low level. The power supply switching circuit PWRSW supplies the internal power supply voltage VII to the high level voltage line HLVL0 when the high level setting signal VPP0X is at the high level).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that operating in the refresh operation mode comprises receiving a second input signal configured to cause a second switch to close, wherein the second switch is configured to couple a second voltage source to the phase driver circuit, and wherein the second voltage source is configured to provide the second voltage in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Regarding claim 17, Widjaja, Wanlass and 544 together disclose all the elements of claim 16 as above and through 544 further the second input signal is an inverse of the first input signal (Specification describes that refresh control unit 16 outputs the refresh signal REFZ in synchronization with the refresh signal REF and updates the refresh address signal REFAD. The refresh address signal REFAD is a row address signal. When receiving the self-refresh start signal SELFS, the refresh control unit 16 switches the operation mode of the semiconductor memory MEM from the normal operation mode to the self-refresh mode. During the self-refresh mode, the refresh control unit 16 outputs a refresh signal REFZ at a predetermined cycle, and updates the refresh address signal REFAD and the switching block signal VIIBLK in synchronization with the refresh signal REFZ. The self-refresh mode is a kind of standby mode. In the standby state, the semiconductor memory MEM prohibits acceptance of external commands and periodically executes only a self-refresh operation. Furthermore, the refresh control unit 16 switches the operation mode of the semiconductor memory MEM from the self-refresh mode to the normal operation mode when receiving the self-refresh end signal SELFE. During the normal operation mode, the refresh signal REFZ and the refresh address signal REFAD are generated based only on the refresh signal REF. Using inverse of a signal as a second input is an obvious variation and commonly used in this technology).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of 544 to modified Widjaja such that the second input signal is an inverse of the first input signal in order to reduce the current consumption of a semiconductor memory as taught by 544 (TECH-PROBLEM).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 20120120752) in view of Wanlass (US 5020028) and YUAN, DE-MING (CN 101377951 A).

Regarding claim 6, Widjaja and Wanlass together disclose all the elements of claim 1 as above but does not disclose the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V.
However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yuan to modified  Widjaja such that the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V in order to provide a method capable of reducing current in a memory in a self-refresh mode as taught by Yuan (Invention contents).

Regarding claim 12, Widjaja and Wanlass together disclose all the elements of claim 7 as above but does not disclose the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V.
However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yuan to modified  Widjaja such that the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V in order to provide a method capable of reducing current in a memory in a self-refresh mode as taught by Yuan (Invention contents).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 20120120752) in view of Wanlass (US 5020028), JP 5343544 B2 herein referred as 544 and YUAN, DE-MING (CN 101377951 A).

Regarding claim 21, Widjaja, Wanlass and 544 together disclose all the elements of claim 16 as above but does not disclose the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V.
However Yuan teaches the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V (Fig. 2 and corresponding section of the specification).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Yuan to modified  Widjaja such that the first voltage comprises approximately 2.8 V and the second voltage comprises approximately 3.3 V in order to provide a method capable of reducing current in a memory in a self-refresh mode as taught by Yuan (Invention contents).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 20120120752) in view of Wanlass (US 5020028) and Kim et al. (US 20110222348).

Regarding claim 20, Widjaja and Wanlass together disclose all the elements of claim 14 as above but does not disclose receiving, via the circuitry, a word line enable signal at a gate of a third switch in the word line driver circuit, wherein the word line enable signal is configured to cause the word line driver circuit to provide the first voltage or the second voltage to a portion of the plurality of memory cells.
However Kim teaches receiving, via the circuitry, a word line enable signal at a gate of a third switch in the word line driver, wherein the word line enable signal is configured to cause the word line driver to provide the first voltage or the second voltage to a portion of the plurality of memory cells (Fig. 5 and [0043]-[0044] describes that during the bit line setup period, a voltage of about (VCC+Vth) (Vth being a threshold voltage of a switch transistor) is supplied to gates of the switch transistors 503 and 504 by the driver 505. Following the bit line setup operation and prior to a word line enable operation, a voltage (or, a forcing voltage) of about (VCC+Vth) (Vth being a threshold voltage of a switch transistor) is supplied to gates of the switch transistors 503 and 504 by the driver 505).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Kim to modified Widjaja  such that receiving, via the circuitry, a word line enable signal at a gate of a third switch in the word line driver, wherein the word line enable signal is configured to cause the word line driver to provide the first voltage or the second voltage to a portion of the plurality of memory cells in order to provide data loading and dumping operations which is capable of being executed according to the control of control logic as taught by Kim ([0043]).

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection rely on new references: 
1) Widjaja (US 20120120752) and
2) Wanlass (US 5020028)
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        5/17/2022